Case 4:19-cv-03922 Document 1-1 Filed on 10/09/19 in TXSD Page 1 of 65
Case 4:19-cv-03922 Document 1-1 Filed on 10/09/19 in TXSD Page 2 of 65

                                                                                                                      8130/2019 9:47 AM
                                                                                           Marilyn Burgess • Dtstrict Clerk Harrls County
                                                                                                                Envelops No. 36418653
                                                                                                                    By: Charlie Tezeno
                                                                                                               Filed: 8/30/2019 9:47 AM

                                                  No.
                                                        ------
MICHAEL                                                         §               IN THE
          Plaintiff,                                            §
                                                                §
v.                                                              §               HARRISCOUNTY,TEXAS
                                                                §
WAL-MART STORES TEXAS, LLC;                                     §
BROSNAN RISK CONSULTANTS, LTD.,                                 §
and JOHN DOE,                                                   §
      Defendants.                                               §                       JUDICIAL DISTRICT

     PLAINTIFFS' ORIGINAL PETITION AND INITIAL DISCOVERY REQUESTS TO
                               DEFENDANTS

TO THE HONORABLE JUDGE OF SAID COURT:

          COMES NOW Plaintiff, MICHAEL LOONSFOOT (hereinafter referred to as

"Plaintiff," where applicable)) complaining of and against WAL-MART STORES TEXAS,

LLC, BROSNAN RISK CONSULTANTS, LTD., and JOHN DOE 1, Defendants, and files this,

Plaintifrs Original Petition and Initial Discovery Requests for causes of action and would show the

Court as follows:

                                         A.      DISCOVERY LEVEL

          Pursuant to TEXAS RULES OF CIVIL               PROCEDURE       190.1, Plaintiff intends to conduct

discovery in this case under Level 3 as proscribed by TEXAS RULES OF CIVIL PROCEDURE 190.4.

                                                B.      PARTIES

1.        Plaintiff: MICHAEL LOONS FOOT, is a natural person and was a resident of Harris

          County, Texas, at the time of the events made the basis of this suit.




l   Pursuant to TEXAS   RULES OF   CrVIL PROCEDURE 28, Plaintiff brings this action against Defendants WAL-MART
STORES TEXAS, LLC and BROSNAN RISK CONSULTANTSJ LTD. in their assumed and/or common names.
In the event that any proper party is misnamed in or omitted from this petition, Plaintiff requests that the true name
of such party be substituted pursuant to Rule 28 and the misnomers doctrine. Tex. R. Civ. P. 28; see also Chilkewitz
v. Hyson, 22 S.W.3d 825, 830 (Tex. 1999); Enserch Corp. v. Parker, 794 S.W.2d 2, 4-5 (Tex. 1990); Sheldon v.
Emergency Med. ConsultantsL P.A., 43 S.W. 3d 701,703 (Tex. App.-Ft. Worth 2001, no pet.).
Case 4:19-cv-03922 Document 1-1 Filed on 10/09/19 in TXSD Page 3 of 65




2.   Defendant,                               TEXAS,              is a foreign limited liability company,

     headquarted in Bentonville, Arkansas, and incorporated out of Delaware. This Defendant

     may be se1ved with process by and through its registered agent, C T Corporation System, at

     1999 Bryan Street, Suite 900, Dallas, Texas, 75201-3136, or wherever else it maybe found.

3.   Defendant, BROSNAN RISK CONSULTANTS, LTD., is a foreign for-profit corporation,

     headquartered and incorporated out of Nevv York. This Defendant may be served with

     process by and through its registered agent, Registered Agent Solutions, Inc.J             at   1701

     Directors Blvd, Suite 300, Austin, Tex~ 78744, or wherever else it may be found.

4.   Defendant, JOHN DOE, is a natural person who, at the time of the incident made basis of

     Plaintiffs claims, was an employee of Defendant WAL-MART STORES TEXAS, LLC.

     This Defendant's identity is not, at this time, known to Plaintiff.

                                C.        CLAIM FOR RELIEF

5.   As a general matter, Plaintiff's counsel believes that the amount of damages to be

     awarded to a claimant is strictly within the province of the jury. The damages sought by

     Plaintiff in this case will not be measured by a specific dollar amount as muc~ as based

     on the collective wisdom of a jury. Indeed, the jury will be reminded that it is solely up

     to them to award intangible damages for all applicable non-economic damages. The jury

     will also be reminded of the value that we as free Americans place on human life and our

     right to be free from pain and suffering and to pursue happiness however we see fit.

6.   Despite all of the foregoing, and despite the many objections lodged by both the defense

     bar and the plaintiff bar., the Rules now provide that a plaintiff must state how much

     money they are seeking in a given suit. Therefore, due to the new Rules put in place in

     2013, and pursuant to TEXAS RULES OF CIVIL PROCEDURE 47(c)(5), Plaintiff hereby states



                    v-..,.....T,.,...,.~1 "0RIGINAL PETITION AND =n•.i~DISCOVERY REQUESTS
                                             Page 2 of 13
Case 4:19-cv-03922 Document 1-1 Filed on 10/09/19 in TXSD Page 4 of 65




      that he is seeking monetary relief of over $1,000,000.00, excluding costs, prejudgment

      interest, exemplary damages, and attorney fees.

                                                              &VENUE

7.    Jurisdiction is proper in this Court because Plaintiff is entitled to damages in excess of

      the minimum jurisdiction of this Court.

8.    Pursuant to Sections 15.002 and 15.005 of the TEXAS CML PRACTICE & REMEDIES CODE,

      venue is proper in Harris County because it is the county in which a substantial portion of

      the events made basis of Plaintiffs claims took place.

                             E.       FACTUAL BACKGROUND

9.    Plaintiff: MICHAEL LOONSFOOT, brings this suit to recover damages for personal

      injuries sustained as a result of a sexual assault and battery against Plaintiff at the Wal-

      Mart Supercenter, located at 2700 S. Kirkwood Road, Houston, Texas) 77077, Store

      #3296~ on or about August 5, 2018. Defendant BROSNAN RISK CONSULTANTS,

      LTD., by and through its employees and/or agents, was at the location to provide security

      services.

10.   Said assault was proximately caused by the neglect of Defendants, WAL-MART

      STORES TEXAS, LLC and BROSNAN RISK CONSULTANTS, LTD. (hereinafter

      referred to, as applicable, as "WAL-MARTt and "BROSNAN," respectively), by

      exposing Plaintiff to the intentional actions of W AL-MART's agent and/or employee,

      Defendant JOHN DOE.

11.   At the time of the sexual assault, Plaintiff is a customer shopping at WAL-MART.

      During his shopping experience~ Plaintiff has to use the bathroom. While utilizing a urinal

      in the bathroom of the WAL-MART, Defendant JOHN DOE, who is wearing a WAL-



                    ......,."'~""v'"' ORlGR;'AL PETITION AND INI1rIAI, DISC01VEJlY REQUESTS
                                              Page 3 of 13
Case 4:19-cv-03922 Document 1-1 Filed on 10/09/19 in TXSD Page 5 of 65




               uniform, is at the urinal nex1 to Plaintiff. Without any kind of warning to or consent

      from Plaintiff: Defendant                engages in an intentional act of moving around the

      stall divider separating the view of the urinals from one another, and proceeds to view

      Plaintiffs genitals.

12.   As Defendant JOHN DOE is looking over the stall divider, an employee of BROSNAN,

      :Mr. Devon Glenn, enters the restroom He sees Defendant JOHN DOE look over into the

      stall of Plaintiff, but decides to do nothing in response, and proceeds to walk out of the

      restroo1n

13.   Once Mr. Glenn has left the restroom, Defendant JOHN DOE is free to continue his

      disturbing course of actions. Plaintiff is forcibly grabbed by Defendant JOHN DOE from

      behind. Defendant JOHN DOE then proceeds to grab Plaintiff's penis with his hand, and

      before Plaintiff can react, Defendant JOHN DOE squats down and forces Plaintiff's penis

      into Defendant JOHN DOE 1 s mouth. Plaintiff manages to force Defendant JOHN DOE

      away by physically pushing Defendant JOHN DOE away from him.

14.   Defendant JOHN DOE proceeds to move to the door of the restroom, blocking Plaintiff

      from leaving. Absolving any doubt that Defendant JOHN DOE has engaged in this heinous

      assault for any reason other than for his own sexual gratification, Defendant JOHN DOE

      next takes his own penis from within his pants, and beings to masturbate. Plaintiff,

      understandably not sure how to react both to the assault he has just been forced to endure

      and now this utterly inappropriate display by Defendant JOHN DOE, moves to the sinks to

      wash his hands, doing what he can to ignore Defendant JOHN DOE. When Defendant

      JOHN DOE moves to the sinks as well, Plaintiff is able to finally escape the restroom.




                  PLAINTIFF'S ORIGINAL PETITION AND INITIAL DISCOVERY REQUESTS
                                           Page 4 of 13
Case 4:19-cv-03922 Document 1-1 Filed on 10/09/19 in TXSD Page 6 of 65




15.   Once outside        restroom, Plaintiff moves towards a nearby claw-machine filled with toys

      for children. Defendant                  who has now also left the restroom, sees Plainti~ and

      approaches him. Defendant              DOE asks Plaintiff to leave the store with him. Plaintiff

      does not respond, instead immediately making the decision that he needs to leave the store

      as soon as possible. As he walks to the parking lot, Defendant JOHN DOE follows him out,

      still asking Plaintiff to come over to his vehicle rather than leave. Plaintiff ignores

      Defendant JOHN DOE and does not respond to his heinous requests. Once Plaintiff reaches

      his vehicle, Defendant JOHN DOE finally abandons bis stalking pursuit of Plaintiff, and

      Plaintiff is able to leave the area.

16.   Plaintiff bas suffered severe emotional harm as a result of Defendants' neglect and

      intentional acts.

                               F.       RESPONDEAT SUPERIOR

17.   Defendant BROSNAN is legally responsible to Plaintiff for the negligent conduct of Mr.

      Devon Glenn under the legal doctrine of respondeat superior and agency, because lvfr.

      Devon Glenn was at all times material hereto an agent, ostensible agent, servant and/or

      employee of Defendant BROSNAN and was acting within the course and scope of such

      agency or employment at the time of the incident made basis of Plaintiff's claims. As a

      result, Defendant BROSNAN is vicariously liable for all negligence of Mr. Devon

      Glenn.

 G.    CAUSE OF ACTION: COUNT I- NEGLIGENCE (DEFENDANT WAL-MART
                                AND DEFENDANT BROSNAN)

18.   Plaintiff alleges that, upon the occasion in question, Defendant WAL-MART failed to

      use ordinary care in in at least one or more of the following ways;
Case 4:19-cv-03922 Document 1-1 Filed on 10/09/19 in TXSD Page 7 of 65




      a.        Failing to conduct an appropriate background investigation on Defendant



      b.        Failing to adequately supervise Defendant JOHN DOE;

      c.        Failing to pay adequate attention to the actions of Defendant JOHN DOE;

      d.        Failing to use due caution; and

      e.     Failing to warn patrons of the dangerous and inappropriate behavior of its

             employee., Defendant JOHN DOE.

19.   Plaintiff alleges that, upon the occasion in question, Defendant BROSNAN, directly

      and/or by and tlrrough its employees and/or agents, failed to use ordinary care in in at

      least one or more of the following ways:

      a      Duty to exercise reasonable care to avoid a foreseeable risk of injury to others;

      b.     Duty to talce affnmative action to control or avoid increasing the danger :from a

             condition that has been at least partially created by the individual's conduct;

      c.     Duty to use ordinary care in not placing others in harm's way of foreseeable

             criminal activity; and

      d.     Duty to exercise reasonable care in performing services for another that Mr.

             Devon Glenn should have recognized as necessary for the protection of a third

             party.

20.   Each and all of the above stated acts and/or omissions constitute negligence and the same

      are a direct and proximate cause of the injuries and damages sustained by Plaintiff.

           H.        CAUSE OF ACTION: COUNT II- GROSS NEGLIGENCE
                                                     {DEFENDANT BROSNAN)

21.   At the time of the incident in question, Defendant BROSNAN, by and through its agent

      and/or employee~ Mr. Devon Glenn, behaved in such a manner and under such a condition


                      1llo7T'iinl''<:! ..... a   .. ...,........ .11.......   PETITION AND JLn.L.L.A ......... JLJ'.L,;,"--V v Je...n...1. RE•Qm::sTS
                                                                                     Page 6 of13
Case 4:19-cv-03922 Document 1-1 Filed on 10/09/19 in TXSD Page 8 of 65




          as to create an extreme risk by reckless disregard of the rights, welfare~ and safety of

          Plaintiff.

22.       Defendant BROSNAN's actions, when viewed objectively from the defendant's standpoint

          at the time it occurred, involved an extreme degree of risk, considering the probability and

          magnitude of the potential harm to others. Specifically, that Mr. Devon Gl~ while

          employed as a security guard on the property of Defendant WAL-MART, entered into the

          restroom where Plaintiff and Defendant JOHN DOE were present, and, upon noticing that

          Defendant JOHN DOE was making the intentional action of moving around a urinal

          dividing wall to view the genitals of Plaintiff: did nothing to intervene and/or prevent the

          actions of Defendant JOHN DOE from continuing and/or progressing.

23.       Defendant BROSNAN had actuaL subjective awareness of the risk but proceeded with

          conscious indifference to the rights, safety, or welfare of others. Specifically, that Mr.

          Devon Glenn, when asked to provide details of what he had observed when entering the

          restroom, stated he saw that Defendant JOHN DOE was looking over into the stall of

          Plaintif~ decided to not think much of Defendant JOHN DOE's actions, and then

          proceeded to leave the restroom. These actions then permitted the assault of Plaintiff to take

          place.

24.       Exemplary Damages. The injuries sustained by Plaintiff resulted from Defendant

          BROSNAN's gross negligence, which entitles Plaintiff to exemplary damages under

          TEXAS CIVIL PRACTICE &REMEDIES CODE 41.003(a).

      L         CAUSE OF ACTION: COUNT III-SEXUAL ASSAULT AND BATTERY
                (INFLICTION OF BODILY INJURY) (DEFENDANT JOHN DOE)




                       PLAINTIFF'S ORIGINAL PETITION AND
                                               Page 7 of 13
Case 4:19-cv-03922 Document 1-1 Filed on 10/09/19 in TXSD Page 9 of 65




25.        At the time of the incident in question, Defendant                                                                         knowingly and

           intentionally caused physical contact with Plaintiffs person knowing, or when he should

           have reasonably believed, that Plaintiff would regard such contact as offensive.

26.        Texas law indisputably recognizes a cause of action for the assault and battery of

           another. "A person commits assault if he intentionally or knowingly causes physical

           contact with another when the person knows or should reasonably believe that the

           other will regard the contact as offensive or provocative." TEX. PENAL CODE ANN. §

           22.0l(a) (3). The elements of assault and battery are the same in both criminal and

           civil suits. Price v. Short, 931 S.W.2d 677, 687 (Tex. App.-Dallas 1996, no writ.).

27.        Plaintiff has incurred substantial damages as a direct and proximate result of

           Defendant JOHN DO E's assault and battery of Plaintiff.

28.        Exemplary Damages. The injuries sustained by Plaintiff resulted from Defendant

           JOHN DOE's malice, which entitles Plaintiff to exemplary damages under TEXAS CIVIL

           PRACTICE & REMEDIES CODE 41.003( a).

      J~        CAUSE OF ACTION: COUNT IV - INTENTIONAL INFLICTION OF
                     EMOTIONAL DISTRESS (DEFENDANT JOHN DOE)

29.        Defendant JOHN DOE had full knowledge of the unreasonable nature of grabbing,

           without any kind of consent and/or permission, Plaintiffs penis, and then further

           placing Plaintiffs penis into Defendant JOHN DOE's mouth. Defendant JOHN DOE

           knew that Plaintiff was unsuspecting of the assault that Defendant JOHN DOE was

           about to launch, and knew the grave, and potentially serious emotional consequences

           to Plaintiff. Defendant JOHN DOE made a conscious decision to disregard the risks to

           Plaintiff and endanger Plaintiffs emotional state in the process.




                        JI. TN'1l'T11,''ICl''"1   OruGINAL PETITION AND   AHA Sl.l.L'U-1 nvc•.rn,./"IC''l1'l•V ...,,..,,',lU,a;:.,~

                                                               Page 8 of 13
Case 4:19-cv-03922 Document 1-1 Filed on 10/09/19 in TXSD Page 10 of 65




30.   This conduct of Defendant                      constitutes a flagrant disregard for the rights

      and safety of Plaintiff that resulted in emotional injuries and damages, and was

      extreme and outrageous. Plaintiffs injuries and damages continue to affect him.

31.   This conduct of Defendant JOHN DOE was a proximate cause of the severe emotional

      distress sustained by Plaintiff. This severe emotional distress was sustained in the past

      and, in all reasonable probability, will be sustained by Plaintiff in the foreseeable

      future.

32.   Exemplary Damages. The injuries sustained by Plaintiff resulted from Defendant

      JOHN DOE's malice, which entitles Plaintiff to exemplary damages under TEXAS CIVIL

      PRACTICE &REMEDIES CODE           4I.003(a).

                                         K.     DAMAGES

33.   As a direct and proximate result of the actions and omissions by Defendants as described

      herein, Plaintiff has suffered severe injuries and damages. Such damages include, but are

      not limited to, the following:

      a.        Past Physical Pain;

      b.        Future Physical Pain;

      c.        Past Suffering;

      d.        Future Suffering;

      e.        Past Mental Anguish;

      f.        Future Mental Anguish;

      g.        Past Emotional Distress; and

      h.        Future Emotional Distress.




                                                             DISCOVERY REQUESTS
Case 4:19-cv-03922 Document 1-1 Filed on 10/09/19 in TXSD Page 11 of 65




34.   Plaintiff reserves the right to plead additional and/or more specific damages       the future as

      additional facts become lmown.

                            DAMAGES CONSIDERED

35.   Plaintiff respectfully asserts his request that he be allowed to have the elements of damages

      considered separately and individually for the purpose of determining the sum of money that

      will fairly and reasonably compensate him for the injuries, losses and damages incurred, and

      to be incurred, and that each element of his damages be considered separately and

      individually, segregating the past and future losses, so that the amount of pre-judgment

      interest due to him may be computed.

                            M.        CONDITIONS PRECEDENT

36.   All conditions precedent to Plaintiffs claim for relief have been performed or have

      occurred.

          N.      JURY DEMAND AND REQUEST FOR COURT REPORTER

37.   Plaintiff demands a jury trial to resolve all fact issues in this case and tenders the

      appropriate fee with this petition.

38.   Plaintiff respectfully requests that a court reporter attend all sessions of court in

      connection with this case and that the court reporter take full notes of the jury selection,

      all testimony offered, any and all objections, arguments, and presentations of counsel,

      and all rulings and remarks of the Court.

                                 O.         RULE 193.7 NOTICE

39.   In accordance with TEXAS RULES OF CML PROCEDURE 193.7, Plaintiff hereby gives

      actual notice to Defendants that any and all documents and/or materials produced in

      response to written discovery may be used as evidence in this case, and that any such



                     TM'T',...,..,~,lc'ORIGINAL PETITION AND l.NlTIALDESCOVERY REQUESTS
                                             Page 10 of 13
Case 4:19-cv-03922 Document 1-1 Filed on 10/09/19 in TXSD Page 12 of 65




      documents and/or materials may be used as evidence against the party producing the

      document or material at any pretrial proceeding and/or at the trial of this matter without

      the necessity of authenticating the documents and/or materials produced in discovery.

                                            P.         DISCOVERY

40.   Pursuant to TEXAS RULES OF CIVIL PROCEDURE 194, each Defendant is requested to

      disclose, within fifty days of service of this request, the information and/or materials

      described in TEXAS RULES OF OVIL PROCEDURE 194.2.

41.   Additionally, Plaintiff requests that Defendants respond to the following mitten

      discovery (attached hereto) within fifty (50) days of service thereof:

      a.      Exhibit A: Plaintiff's First Request for Admissions to Defendant WAL-MART;

      b.     Exhibit B: Plaintiff's First Request for Admissions to Defendant BROSNAN;

      c.      Exhibit C: Plaintiff's First Requests for Production to Defendant WAL-MART;

      d.      Exhibit D: Plaintiff's First Requests for Production to Defendant BROSNAN;

      e.     Exhibit E: Plaintiff's First Set of Interrogatories to Defendant WAL-MART; and

      £       Exhibit F: Plaintiff's First Set oflnterrogatories to Defendant BROSNAN.

                       Q.         REQUEST FOR DEPOSITION DATES

42.   Plaintiff requests that available dates for the depositions of the following individuals be

      provided within fifty (50) days of service:

      a.     For Defendant W Alrl\lART, the corporate representative(s) most knowledgeable

             about the following matters: the incident made basis of Plaintiff's claims;

             Defendant W AL-MART's applicable insurance policy(ies); Defendant W .AL-

             MART's investigation of incidents, inc]uding the incident made basis of

              Plaintiffs claims; Defendant WAL-MART' s process when hiring, training, and



                     T'P1,.T'11'1i'U'IC'''CIORIGINAL PETITION AND
                                                    Page 11 of 13
Case 4:19-cv-03922 Document 1-1 Filed on 10/09/19 in TXSD Page 13 of 65




             supervising employees, and; Defendant                      corporate structure and

             personnel; and

      b.     For Defendant BROSNAN, the corporate representative(s) most knowledgeable

             about the following matters: the incident made the basis of Plaintiffs claims;

             Defendant BROSNANts applicable insurance policy(ies); prior lawsuits filed

             against Defendant BROSNAN in the past 10 years; Defendant BROSNAN's

             investigation of incidents, including the incident made the basis of Plaintiff's

             claims; Defendant BROSNAN' s process when hiring~ training, and supervising

             employees, and; Defendant BROSNAN's corporate structure and personnel.

                               R.      PRAYERFORRELIEF

43.   WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests that the

      Defendants be duly cited to appear and answer herein and that, upon fmal trial of this

      cause, Plaintiff be granted a judgment against Defendants for the following:

      a.     Actual damages as alleged herein and/or proven at trial;

      b.     Exemplary damages;

      c.     Prejudgment interest from the date of injury through the date of judgment, at the

             maximum rate allowed by law;

      d.     Post judgment interest at the maximum rate allowed by law;

      e.     Costs of court; and

      f.     Any and all such other and further relief, whether in law or in equity, to which

             Plaintiff may be justly entitled.
Case 4:19-cv-03922 Document 1-1 Filed on 10/09/19 in TXSD Page 14 of 65




                                                  Respectfully submitted,

                                                  THE CARLSON
                                                  11606 N. IH-35
                                                  Austi~ Texas 78753
                                                  (512) 346-5688 (Telephone)
                                                  (512) 719-4362 (Facsimile)

                                              By: Isl L. Todd Kelly
                                                  L. TODD KELLY
                                                  Texas Bar No. 24035049
                                                  TKellyefile@carlsonattorneys.com
                                                  NICHOLAS P. MERZ
                                                  Texas Bar No. 24107863
                                                  NMerz@carlsonattomeys.com
                                                  ATTORNEYS FOR PLAINTIFF




               A 1tM•"'1'r,,c,t,o   0R1GINAL PETITION AND       DISCOVERY REQUESTS
                                                Page 13 of 13
Case 4:19-cv-03922 Document 1-1 Filed on 10/09/19 in TXSD Page 15 of 65




       Pursuant to Texas Rule of Civil Procedure 198, Defendant,                           STORES

TEXAS, LLC, is requested to answer in writing, within fifty (50) days of service of this

Request, the following Requests for Admissions.

                                                         DEFINITIONS

1.     "Yout "yourt "Defendant," "WAL-MARTt and 'WAL-MART STORES TEXAS,

       LLC " refer to the named Defendant, WAL-MART STORES TEXAS, LLC, to whom

       these requests are directed; the present and former agents, representatives, officers,

       directors> employees, partners, corporate agents~ affiliates; the present and former agents,

       representatives, officers, directors, employees, partners, corporate agents, affiliates of his

       predecessors, successors, divisions, and subsidiaries; any other perso~ corporatio~ or

       entity under the control, whether directly or indirectly, of the party or his predecessors,

       successors, divisions, and subsidiaries; and any other person, corporation, or entity acting

       or purporting to act, whether authorized to do so or not, on behalf of or in concert with

       the party or the predecessors, successors, divisions, and subsidiaries, including any
                                                                                     1




       attorney.

2.     "Person" means any natural person, individual, firm, joint venture, corporation,

       partnership, sole proprietorship, union~ association, trust, governmental entity, federation

       and/or any other kind of organization, legal or business entity and all predecessors or

       successors in interest.

3.     "Incident in Question'\ or similar reference as used herein, refers to the facts described

       in Plaintiffs Original Petition, unless otherwise described herein, and which forms the

       subject matter in this suit.



         J..111\J"lrir...-.,,,..,   FIRST REQUEST FOR ADMISSIONS TO DEFENDANT
                                                             PAGE 10F7
Case 4:19-cv-03922 Document 1-1 Filed on 10/09/19 in TXSD Page 16 of 65




4.

      Plaintiffs Original Petition, unless otherwise descnbed herein, and which fonns the

      subject matter in this suit.

5.    "Andn and "or" shall each be construed to mean "and/or' and shall be interchangeable.

6.    '~Including'' shall be construed to mean "without limitation."

7.    The use of the singular form of any word includes the plural, and vice versa.

8.    "Store #3296" refers to Defendant WAL-MART STORES TEXAS, LLC's supercenter,

      located at 2700 S. K.rrkwood Road, Houston, Texas, 77077.

                                      INSTRUCTIONS

1.    Pursuant to Texas Rules of Civil Procedure 198.2(b), for any Request that is not

      specifically admitted or denied, explain in detail the reasons why you are unable to

      specifically admit or deny the request, including any objections or privileges which you

      believe relieve you of the responsibility to admit or deny the Request.

2.    Unless otheiwise stated, these Requests for Admission pertain to the time period of the

      Incident in Question.




     PLAINTIFF'S FlRsT REQUEST FOR ADMISSIONS TO DEFENDANt WAL-MART STORES TEXAS, LLC
                                           PAGE20F7
Case 4:19-cv-03922 Document 1-1 Filed on 10/09/19 in TXSD Page 17 of 65




                     DENY:

REQUEST NO. 2: Admit that you are not a proper party to this lawsuit.

       ADMITORDENY:

REQUEST NO. 3: Admit that you were properly served with this lawsuit.

       ADMIT OR DENY:

REQUEST NO. 4: Admit that you were not properly served with this lawsuit.

       ADMITORDENY:

REQUEST NO. 5: Admit that, as it relates to Store #3296, you had a contract with BROSNAN
RISK CONSULTANTS, LTD. on the date in question.

       ADMIT OR DENY:

REQUEST NO. 6: Admit that, as it relates to Store #3296, you did not have a contract with
BROSNAN RISK CONSULTANTS, LTD. on the date in question.

       ADMIT OR DENY:

REQUEST NO. 7: Admit that) on the date in question, BROSNAN RISK CONSULTANTS,
LTD. was providing security services for Store #3296.

       ADMIT OR DENY:

REQUEST NO. 8: Admit that, on the date in questio~ BROSNAN RISK CONSULTANTS,
LTD. was not providing security services for Store #3296.

       ADMIT OR DENY:

REQUEST NO. J!: Admit that, on the date in question, Devon Glenn was present at Store
#3296.

       ADMIT OR DENY:

REQUEST     NO. 10: Admit that, on the date in question, Devon Glenn was not present at Store
#3296.

       ADMIT OR DENY:

                       REQUEST FOR ADMISSIONS TO DEFENDANT
                                          PAGE30F7
Case 4:19-cv-03922 Document 1-1 Filed on 10/09/19 in TXSD Page 18 of 65




=:.;;:ui;..~~~.;:;::;;.::.....::.;:::..·   Admit           on the date           question, Devon Glenn was present at Store
#3296 as an employee of BROSNAN

              ADMIT                    DENY:

REQUEST NO. 12: Admit that, on the date in question, Devon Glenn was not present at Store
#3296 as an employee ofBROSNAN RISK CONSULTANTS, LTD.

              ADMIT                    DENY:

REQUEST NO. 13: Admit that Devon Glenn filled out a witness statement regarding the
incident in question.

              ADMIT OR DENY:

REQUEST NO. 14: Admit that Devon Glenn did not fill out a witness statement regarding the
incident in question.

              ADMIT OR DENY:

REQUEST NO. 15: Admit that you have seen Devon Glenn's witness statement regarding the
incident in question.

              ADMIT OR DENY:

REQUEST NO. 16: Admit that you have not seen Devon Glenn's witness statement regarding
the incident in question.

             ADMIT OR DENY:

REQUEST NO. 17: Admit that Devon Glenn, in his witness statement, identifies an individual
by the term "the cart pusher.,,

             ADMIT OR DENY:

REQUEST NO. 18: Admit that Devon Glenn, in his witness statement, does not identify an
individual by the term ''the cart pusher. u

             ADMIT OR DENY:

REQUEST NO. 19: Admit that you know the identity of the individual identified in Devon
Glenn's witness statement as "the cart pusher.~'

              ADMIT OR DENY:

REQUEST NO. 20: Admit that you do not know the identity of the individual identified in

                                           .......,.,.,._,.,,,;;,,. FOR ADMISSIONS TO DEFENDANT     STORES TEXAS,
                                                                       PAGE40F7
Case 4:19-cv-03922 Document 1-1 Filed on 10/09/19 in TXSD Page 19 of 65




Devon Glenn's witness statement as ''the cart pusher."

       ADMIT

REQUEST NO. 21: Admit that the individual identified in Devon Glenn's witness statement as
"the cart pusher" was, on the date in question, an employee of yours.

       ADMITORDENY:

REQUEST NO. 22: Admit that the individual identified in Devon Glenn's witness statement as
"the cart pusher" was, on the date in question, not an employee of yours.

       ADMIT OR DENY:

REQUEST NO. 23: Admit that you conducted a background check on the individual identified
in Devon Glenn's witness statement as "the cart pusher" prior to offering him employment.

       ADMIT OR DENY:

REQUEST NO. 24: Admit that you did not conduct a background check on the individual
identified in Devon Glenn's witness statement as "the cart pusher" prior to offering him
employment.

       ADMIT OR DENY:

REQUEST NO. 25: Admit that conducting a background check on the individual identified in
Devon Glenn's witness statement as '~the cart pusher" prior to offering him employment was not
required.

       ADMIT OR DENY:

REQUEST NO. 26: Admit that conducting a background check on the individual identified in
Devon Glenn's witness statement as l'the cart pusher" prior to offering him employment was
required.

       ADMIT OR DENY:

REQUEST NO. 27: Admit you conducted training for the individual identified in Devon
Glenn's witness statement as "the cart pusher."

       ADMIT OR DENY:

REQUEST NO. 28: Admit you did not conduct training for the individual identified in Devon
Glenn's witness statement as "the cart pusher.''

       ADMIT OR DENY:



                                    ADlVHS:SIOl'l'S TO DEFENDANT WAL-MART STORES TEXAS,
                                             PAGE50F7
Case 4:19-cv-03922 Document 1-1 Filed on 10/09/19 in TXSD Page 20 of 65




question.

       ADMIT        DENY:

REQUEST NO. 30: Admit that you did not conduct an investigation regarding the incident in
question.

       ADMIT OR DENY:

REQUEST NO. 31: Admit the investigation you conducted regarding the incident in question
reached a conclusion.

       ADMIT OR DENY:

REQUEST NO. 32: Admit the investigation you conducted regarding the incident in question
did not reach a conclusion.


       ADMIT OR DENY:

REQUEST NO. 33: Admit that the individual identified in Devon Glenn's witness statement as
~'the cart pusher', is currently an employee of yours.

       ADMIT OR DENY:

REQUEST NO. 34: Admit that the individual identified in Devon Glenn's witness statement as
"the cart pusher" is no longer an employee of yours.

       ADMITORDENY:

REQUEST NO. 35: Admit you have a personnel file for the individual identified in Devon
Glenn's witness statement as ''the cart pusher.)'

       ADMIT OR DENY:

REQUEST NO. 36: Admit you do not have a personnel file for the individual identified in
Devon Glenn's witness statement as "the cart pusher."

       ADMITORDENY:

REQUEST NO.. 37: Admit a conclusion of your investigation regarding the incident in question
was that the individual identified in Devon Glenn's witness statement as "the cart pusher" had
made physical contact with Plaintiff without permission or consent.

       ADMIT OR DENY:


      PLAINTIFF'S FIRST REQUEST FOR ADMISSIONS TO DEFENDANT WAL-MART STORES TEXAS, LLC
                                           PAGE60F7
Case 4:19-cv-03922 Document 1-1 Filed on 10/09/19 in TXSD Page 21 of 65




                            a conclusion of your investigation regarding the incident question
was that the individual identified in Devon Glenn's witness statement as "the cart pusher''
not made physical contact with Plaintiff without permission or consent.

                    DENY:

REQUEST NO. 39: Admit that your employees making physical contact with customers
without the customer's permission or consent is not appropriate.

       ADMIT OR DENY:

REQUEST NO. 40: Admit that your employees making physical contact with customers
without the customer's permission or consent is appropriate.

       ADMIT OR DENY:

REQUEST NO. 41: Admit that) on the date in question, Plaintiff was a customer of yours.

       ADMITORDENY:

REQUEST NO. 42: Admit that, on the date in question, Plaintiff was not a customer of yours.

       ADMIT OR DENY:




                 FIRST REQUEST FOR ADMISSIONS TO DEFENDANT
                                          PAGE7oF7
Case 4:19-cv-03922 Document 1-1 Filed on 10/09/19 in TXSD Page 22 of 65




       Pursuant to Texas Rule of Civil Procedure 198, Defendant, BROSNAN

CONSULTANTS,                 is requested to answer in writing, within fifty (50) days of service of

this Request, the following Requests for Admissions.

                                          DEFINITIONS

1.     "You,"      "your,"       "Defendant,"    ''BROSNAN/'        and     "BROSNAN         RISK

       CONSULTANTS, LTD.,, refer to the named Defendant, BROSNAN RISK

       CONSULTANTS, LTD., to whom these requests are directed; the present and former

       agents, representatives, officers, directors, employees, partners, corporate agents,

       affiliates; the present and former agents, representatives, officers, directors, employees,

       partners, corporate agents~ affiliates of his predecessorsJ successors, divisions, and

       subsidiaries; any other person, corporation, or entity under the control, whether directly

       or indirectly, of the party or his predecessors~ successors, divisions, and subsidiaries; and

       any other person, corporation, or entity acting or pmporting to act, whether authorized to

       do so or not, on behalf of or in concert with the party or the predecessors, successors,

       divisions, and subsidiaries, including any attorney.

2.     "Person" means any natural person, individual, firm, joint venture, corporation,

       partnership, sole proprietorship, unio~ association, trust, governmental entity, federation

       and/or any other kind of organization, legal or business entity and all predecessors or

       successors in interest.

3.     "Incident in Question,', or similar reference as used here~ refers to the facts described

       in Plaintiffs Original Petition, unless otherwise described herein, and which forms the

       subject matter in this suit.



     PLAINTIFF'S Fms'l' REQUESTS .FOR ADMISSIONS TO DEFENDANT BROSNAN RISK CONSULTANTS, LTD.
                                             PAGE   10F8
Case 4:19-cv-03922 Document 1-1 Filed on 10/09/19 in TXSD Page 23 of 65




4.

       Plaintiffs Original Petition, unless otherwise described herein, and which forms the

       subject matter in this suit.

5.     "And,, and ''or,., shall each be construed to mean "and/or' and shall be interchangeable.

6.     "Includingn shall be construed to mean "without limitation."

7.     The use of the singular form of any word includes the plural, and vice versa.

8.     "Store #3296" refers to Defendant WAL-MART STORES TEXAS, LLC's

       Supercenter, located at 2700 S. Kirkwood Road, Houston, Texas, 77077.

                                       INSTRUCTIONS

1.     Pursuant to Texas Rules of Civil Procedure l 98.2(b), for any Request that is not

       specifically admitted or denied, explain in detail the reasons why you are unable to ,

       specifically admit or deny the request, including any objections or privileges which you

       believe relieve you of the responsibility to admit or deny the Request.

2.     Unless otherwise stated, these Requests for Admission pertain to the time period of the

       Incident in Question.




     PLAINTIFF'S FIRST REQUESTS FOR ADMISSIONS TO DEFENDANT BROSNAN RISK CONSULT ANTSt LTD.
                                            PAGE20F8
Case 4:19-cv-03922 Document 1-1 Filed on 10/09/19 in TXSD Page 24 of 65




       ADMIT        DENY:

REQUEST NO. 2: Admit that you are not a proper party to this lawsuit.

       ADMIT OR DENY:

REQUEST NO. 3: Admit that you were properly served with this lawsuit.

       ADMIT OR DENY:

REQUEST NO. 4,: Admit that you were not properly served with this lawsuit.

       ADMIT OR DENY:

REQUEST NO. 5: Admit that, as it relates to Store #3296, you had a contract with WAL-
MART STORES TEXAS, LLC on the date in question.

       ADMIT OR DENY:

REQUEST NO.. 6: Admit that, as it relates to Store #3296, you did not have a contract with
WAL-MART STORES TEXAS, LLC on the date in question.

       ADMIT OR DENY:

REQUEST NO. 7: Admit that, on the date in question, you were providing security services for
Store #3296.

       ADMIT OR DENY:

REQUEST NO. 8: Admit that, on the date in question, you were not providing security services
for Store #3296.                                           ·

       ADMIT OR DENY:

REQUEST NO. 9: Admit that, on the date in question, Devon Glenn was present at Store
#3296.

       ADMIT OR DENY:

REQUEST NO. 10: Admit that, on the date in question, Devon Glenn was not present at Store
#3296.

       ADMIT OR DENY:

                                 ADJMIS:SIOl"S TO DEFENDANT BROSNAN RISK   ..._,Vll'l.:)U,l..d

                                           PAGE30F8
Case 4:19-cv-03922 Document 1-1 Filed on 10/09/19 in TXSD Page 25 of 65




                    Admit that, on
.:.=::..::.c;_;:=.::::::..a::a.~~..::;..::..·        date      question, Devon Glenn was present at Store
#3296 as an employee of yours.

                                            DENY:

REQUEST NO. 12: Admit that, on the date in question, Devon Glenn was not present at Store
#3296 as an employee of yours.

               ADMIT                        DENY:

REQUEST NO. 13: Admit that Devon Glenn filled out a witness statement regarding the
incident in question.

               ADMIT OR DENY:

REQUEST NO..JA.: Admit that Devon Glenn did not fill out a witness statement regarding the
incident in question.

               ADMIT OR DENY:

REQUEST NO.. 15: Admit that you have seen Devon Glenn's witness statement regarding the
incident in question.

               ADMIT OR DENY:

REQUEST NO. 16: Admit that you have not seen Devon Glenn's witness statement regarding
the incident in question.

               ADMIT OR DENY:

REQUEST NO. 17: Admit that Devon Glenn, in his witness statement, identifies an individual
by the term "the cart pusher."

               ADMIT OR DENY:

REQUEST NO. 18: Admit that Devon Gle~ in his witness statement, does not identify an
individual by the term "the cart pusher. H

               ADMIT OR DENY:

REQUEST NO. 19: Admit that you know the identity of the individual identified in Devon
Glenn's witness statement as ''the cart pusher."

               ADMIT OR DENY:

REQUEST NO. 20: Admit that you do not know the identity of the individual identified in

          PLAINTIFF'S Fm.sT REQUESTS FOR ADMISSIONS TO DEFENDANT .........,.h:11,,,,.., RISK CONSULTANTS,
                                                 PAGE40F8
Case 4:19-cv-03922 Document 1-1 Filed on 10/09/19 in TXSD Page 26 of 65




Devon          witness statement as     cart

                     DENY:

REQUEST NO. 21: Admit you conducted training for Devon Glenn prior to the date in
question.

        ADMIT OR DENY:

REQUEST NO.. 22: Admit you had not conducted training for Devon Glenn prior to the date in
question.

        ADMIT OR DENY:

REQUEST NO. 23: Admit that you conducted an investigation regarding the incident in
question.

        ADMIT OR DENY:

REQUEST NO. 24: Admit that you did not conduct an investigation regarding the incident in
question.

        ADMIT OR DENY:

REQUEST NO. 25: Admit the investigation you conducted regarding the incident in question
reached a conclusion.

        ADMIT OR DENY:

REQUEST NO. 26: Admit the investigation you conducted regarding the incident in question
did not reach a conclusion.

        ADMIT OR DENY:

REQUEST NO. 27; Admit that Devon Glenn is currently an employee of yours.

        ADMIT OR DENY:

REQUEST NO. 28: Admit that Devon Glenn is no longer an employee of yours.

        ADMIT OR DENY:

REQUEST NO. 29: Admit you have a personnel file for Devon Glenn.

        ADMIT OR DENY:

REQUEST NO. 30: Admit you do not have a personnel file for Devon Glenn.

     PLAINTCFF'S FIRST REQUESTS FOR ADMISSIONS TO DEFENDANT BROSNAN RISK CONSULTANTS, LTD.
                                            PAGE50F8
Case 4:19-cv-03922 Document 1-1 Filed on 10/09/19 in TXSD Page 27 of 65




REQUEST NO. 31: Admit a conclusion of your investigatlon regarding the incident in question
was that Devon Glenn had failed in performing his duties correctly.

       ADMIT OR DENY:

REQUEST NO. 32: Admit a conclusion of your investigation regarding the incident in question
was that Devon Glenn had not failed in performing his duties correctly.

       ADMIT OR DENY:

REQUEST NO. 33: Admit that your employees were, as part of their employment working at
Store #3296, present to help customers be safe from harm.

       ADMIT OR DENY:

REQUEST NO. 34; Admit that your employees were, as part of their employment working at
Store #3296, not present to help customers be safe from harm.

       ADMIT OR DENY:

REQUEST NO. 35: Admit that, on the date in question, Plaintiff was a customer of WA.Ir
MART STORES TEXAS, LLC.

       ADMIT OR DENY:

REQUEST NO. 36: Admit that, on the date in question, Plaintiff was not a customer of WAL-
MART STORES TEXAS, LLC.

       ADMIT OR DENY:

REQUEST NO. 37: Admit that you train your employees to be vigilant for potential dangers to
customers.

       ADMIT OR DENY:

REQUEST NO. 38: Admit that you do not train your employees to be vigilant for potential
dangers to customers.

       ADMIT OR DENY:

REQUEST NO. 39: Admit that Devon Glenn states, in his witness statement concerning the
incident in question, that he saw an individual identified as "the cart pusher'' look into a urinal
stall that was not his.


     PLAINTIFF'S FIRST REQUESTS FOR ADMISSIONS TO DEFENDANT BROSNAN RlsK CONSULTANTS, LTD.
                                            PAGE60F8
Case 4:19-cv-03922 Document 1-1 Filed on 10/09/19 in TXSD Page 28 of 65




-=......i...==...;;..;...;;;...;......,.· Admit that Devon Glenn does not state, in his witness statement concerning
the incident in question, that he saw an individual identified as "the cart pusher" look into a
urinal stall that was not his.

         ADMIT                   DENY:

REQUEST NO. 41: Admit that Devon Glenn states that he did not think much of the individual
identified as "the cart pusher" looking into a urinal stall that was not his own.

         ADMIT OR DENY:

REQUEST NO. 42: Admit that Devon Glenn does not state that he did not think much of the
individual identified as "the cart pusher" looking into a urinal stall that was not his own.

        ADMIT OR DENY:

REQUEST NO. 43: Admit that an individual looking into a urinal other than their own> while
the other urinal is being used by a customer amounts to a situation where a customer could be in
danger.

        ADMIT OR DENY:

REQUEST NO. 44: Admit that an individual looking into a urinal other than their own, while
the other urinal is being used by a customer, does not amount to a situation where a customer
could be in danger.

         ADMITORDENY:

REQUEST N04 45: Admit that as part of hls employment with you, Devon Glenn had a
responsibility to intervene ifhe saw a customer in a dangerous situation.

         ADMIT OR DENY:

REQUEST NO. 46: Admit that as part of his employment with you, Devon Glenn did not have
a responsibility to intervene if he saw a customer in a dangerous situation.

         ADMIT OR DENY:

REQUEST NO. 47: Admit that as part of his training from you, Devon Glenn was instructed on
how to intervene ifhe saw a customer in a dangerous situation.

         ADMIT OR DENY:



          T1'l'T'TIOIG''"   FIRST REQUESTS FOR ADMISSIONS TO DEFENDANT vn.\Y~l"IJM"I
                                                       PAGE70F8
Case 4:19-cv-03922 Document 1-1 Filed on 10/09/19 in TXSD Page 29 of 65




                            as part of his training      you, Devon      was not
                                         a dangerous situation.

      ADMIT OR DENY:




            FIRST REQUESTS FOR ADMISSIONS TO DEFENDANT BROSNAN R.IsK CONSULTANTS,
                                      PAGE80F8
Case 4:19-cv-03922 Document 1-1 Filed on 10/09/19 in TXSD Page 30 of 65




                                      STORES TEXAS, LLC

       Pursuant to Texas Rule of Civil Procedure 196, Defendantt

TEXAS, LLC, is requested to answer in writing, within fifty (50) days of service of the

following Requests for Production.

                                          DEFINITIONS

L      "You " '"'our " "Defendant" ''WALNMART" and ''WAL-MART STORES TEXAS
             '   J    '               '                 '                                          ,

       LLC "refer to the named Defendant, WAL~MART STORES TEXAS, LLC, to whom

       these requests are directed; its predecessors, successors, divisions, and subsidiaries; its

       present and former agents, representatives, officers, directors, employees, partners,

       corporate agents, affiliates; the present and former agents, representatives, officers,

       directorsf employees, partners, corporate agents, affiliates of its predecessors, successors,

       divisions, and subsidiaries; any other person, corporation, or entity under the controi

       whether directly or indirectly, of the party or its predecessors, successors, divisions, and

       subsidiaries; and any other person, corporation, or entity acting or purporting to act,

       whether authorized to do so or not, on behalf of or in concert with the party or its

       predecessors, successors, divisions, and subsidiaries, including any attorney.

2.     ''Person" means any natural person, corporation, firm, association, partnership, joint

       venture, proprietorship, governmental body, or any other organization, business, or legal

       entity and all predecessors or successors in interest.

3.     "Incident in Question" means the incident described in Plaintiffs Original Petition.

4.     "Date in Question'\ or similar reference as used herein, refers to the facts described in

       Plaintiffs Original Petition, unless otherwise described herein, and which forms the

       subject matter in this suit.
Case 4:19-cv-03922 Document 1-1 Filed on 10/09/19 in TXSD Page 31 of 65




5.                  means all written, typed, printed, or electronic matter of every type and

      from any source, whether or not prepared by you, including originals and non-identical

      copies thereof: that are in your possession, custody, or control or are known by you to

      exist. The term also includes communications not only in words but also in symbo lsJ

      pictures, sound recordings, film, tapes, and information stored on or accessible through

      computer or other information storage or retrieval systems. If the information is kept on a

      computer or electronic information retrieval system,. the term also includes codes and

      programming instructions necessary to access and/or understand such systems. The term

      includes, but is not limited to, the following: letters; reports; charts; diagrams;

      photographs; calendars; audio or video recordings; correspondence; memoranda; notes;

      records; minutes; contracts; agreements; notations of telephone or personal conversations

      or conferences; interoffice communications; email; bulletins; pamphlets; faxes; drafts;

      statements; negatives; and electronic or magnetic data.

6.    "Electronic or magnetic data,, means electronic information that is stored in a medium

      from which it can be retrieved and examined. ''Electronic or magnetic data'' refers to the

      original (or identical duplicate when the original is not available) and any other copies

      that may have attached comments, notes, marks, or highlighting of any kind. "Electronic

      or magnetic data" includes, but is not limited to, the following: computer programs;

      operating systems; computer activity logs; email; output resulting from the use of any

      software program, including word-processing documents, spreadsheets, database files,

      charts, graphs, and outlines; metadata; PIF and PDF files; batch files; deleted files;

      temporary files; Internet- or web-browser-generated information stored in textual,

      graphical) or audio format, including history files, caches, and cookies; and any




                FIRST REQUEST FOR PRODUCTION TO DEl!i'ENDAI'~'I
                                        PAGE20F11
Case 4:19-cv-03922 Document 1-1 Filed on 10/09/19 in TXSD Page 32 of 65




       miscellaneous files or file fragments. "Electronic or magnetic data" includes any items

       stored on magnetic, optical, digitai or other electronic storage media, such as hard

       drives; floppy disks; CD-ROMs; DVDs; or removable media such as flash drives, Zip

       drives, or memory cards. "Electronic and magnetic data" also includes the fi]e, folder,

       tabs, containers, and labels attached to or associated with any physical storage device

       with each original or copy.

7.     "Statement'' includes, without limitation, any written or graphic statement signed or

       otherwise adopted or approved by the person making it and any stenographic,

       mechanical, electrical or other recording, or a transcription thereof which is a

       contemporarily recorded and substantially verbatim recital of an oral statement by the

       person making it.

8.     "Possession, custody, or control" of an item means that the person either has physical

       possessiorl of the item or has a right to possession equal or superior to that of the person

       who has physical possession of the item

9.     "Related to" means, without limitation, embodying, mentioning, or concerning, directly

       or indirectly, the subject matter identified in the Request.

10.    "Concerning" means, in whole or in part, directly or indirectly, referring to, relating to,

       connected with, commenting on, responding to, showing, describing, analyzing,

       reflecting, regarding, or constituting.

11.    "And'' and "or" shall each be construed to mean ~'and/or."

12.    "lnclndin(' shall be construed to mean "without limitation."

13.    The use of the singular form of any word includes the plural, and vice versa.

14.    "Store #3296', refers to Defendant WAL-MART STORES TEXAS, LLC's supercenter,




      PLAINTIFF'S FIRST REQUEST FOR PRODUCTION TO DEFENDANT
                                            PAGE3 OF   11
Case 4:19-cv-03922 Document 1-1 Filed on 10/09/19 in TXSD Page 33 of 65




      located at 2700 S. Kirkwood Road, Houston, Texas, 77077.

                                       INSTRUCTIONS

1.    Produce all documents and tangible items responsive to these Requests in your

     possession, custody, or control You must produce all responsive information in your

      actual or constructive possession, custody, or control.

2.    Answer each request for documents separately by listing the documents and describing

      them as defined below. If documents produced in response to this request are numbered

      for production, in each response provide both the information that identifies the

      document and the documenes number.

3.    For a document that was previously in your actual or constructive possession, custody, or

      control, but is no longer in your possession, custody or control; cannot be located; or no

      longer exists, you must:

         a. Identify the document;

         b. State whether the document is missing or lost; has been destroyed; has been

              transferred to another person (whether voluntarily or involuntarily), and, if so, to

              whom; or has been othenvise disposed of;

         .c. Explain the circumstances surrounding the disposition, including the approximate

              date of disposition and the authorization (if any) of the disposition

         d. State the reason(s) for the document's disposition or loss;

         e. Provide copies of any and all documents reflective of policies or procedures for

              the transfer or purging of such documents;

         f.   Identify each person having knowledge about the disposition or loss of the

              document; and




     PLAINTIFF'S FIRsT REQUEST FOR PRODUCTION TO DEFENDANT WAL-MART STORES TEXAS, LLC
                                         PAGE40F 11
Case 4:19-cv-03922 Document 1-1 Filed on 10/09/19 in TXSD Page 34 of 65




         g. Identify any other document evidencing the lost document's existe'nce or any facts

             about the lost document.

4.    When identifying a document, you must state the following:

         a. The nature of the document (e.g., letter, medical record, handwritten note):

         b. The title of heading that appears on the docwnent;

         c. The date of the document;

         d. The date of each addendum, supplement, or other addition or change;

         e. The identity of the author;

         £   The identity of all signatories; and

         g. The identity of any person on whose behalf or at whose request or direction the

             document was prepared or delivered.

5.    When identifying a person, you must state the following:

         a. The person's full name;

         b. The person's present or last known residential address and residential telephone

             number;

         c. The person's present or last known office address and office telephone number;

             and

         d. The person's present occupatio~ job title, employer's name, and employer~s

             address.

6.    If you cannot respond to a Request in full after exercising due diligence to secure the

      information or items requested:

         a. State the reason(s) why you are unable to respond in full; and

         b. Produce all responsive information or items in your possession, custody, or




     PLAINTIFF'S FiRsT REQUEST FOR PRODUCTION TO DEFENDANT WAL-MART STORES TEXAS, LLC
                                         PAGE50F11
Case 4:19-cv-03922 Document 1-1 Filed on 10/09/19 in TXSD Page 35 of 65




              control

7.     You are not asked to divulge or provide any information or documents that are privileged

       in nature. However, if you assert that any requested document or information is

       privileged or otherwise not discoverable, identify the document or information and state

       the specific grounds for the claimed privilege or other basis for exclusion.

8.     You are not asked to divulge or provide any information or documents that are privileged

       in nature. However) if you assert that any requested document or information is

       privileged or otherwise not discoverable, identify the document or information and state

       the specific grounds for the claimed privilege or other basis for exclusion.

9.     These Requests are to be considered as continuing, and you must supplement your

       response with any additional responsive information that you may subsequently obtain,

       within a reasonable amount of time after receipt of such information, as provided in

       Texas Rule of Civil Procedure 193.5.

10.    Unless otheiwise stated, these Requests are for documents in effect during the time of the

       Incident in Question.

11.    Pursuant to Overall v. Southwestern Bell Yellow Pages, a responding party is requh-ed to

       send responsive documents to the requesting party along with a copy of the party's

      response. Unless there are thousands of documents, the responding party is not permitted

       to merely make documents available at a specific location. 869 S.W.2d 629 (Tex. App.-

       Houston [14th Dist.] 1994).




      P'LAINTIFFtS FIRST REQUEST FO:R PRODUCTION TO DEFENDANT WAL-MART STORES TEXAS, LLC
                                            PAGE60F11
Case 4:19-cv-03922 Document 1-1 Filed on 10/09/19 in TXSD Page 36 of 65




1.    Any and all photographs o~ other electronic visuals that contain images of the underlying
      facts that you intend to offer into evidence at trial

             RESPONSE:

2.   Any and all photographs, movies, videotapes, or other visual reproductions that you have
     of the parties, persons with knowledge of relevant facts, the facilities, mechanisms or
     items involved, or scene of the Incident in Question.

             RESPONSE:

3.   All published documents, treatises, periodicals or pamphlets on any area of scientific
     study that you claim to be a reliable authority, which may be used by you at trial.

             RESPONSE:

4.   All published documents, treatises, periodicals or pamphlets on any area of scientific
     study that any testifying expert claims to be a reliable authorityt which may be used by
     you at trial.

             RESPONSE:

5.   All published documents, treatises, periodicals or pamphlets on any area of scientific
     study that any testifying expert has relied, or will rely, upon to support their opinions and
     mental impressions.

             RESPONSE:

6.   All documents, reports, publications, codes and regulations evidencing standards, laws,
     regulations, ordinances, or industry standards which you now contend or will contend at
     trial support any defense theory.

             RESPONSE:

7.   All documents, reports, publications, codes and regulations evidencing standards, laws,
     regulations, ordinances, or industry standards that any of your testifying experts have
     relied, or will rely, upon to support their opinions and mental impressions.

             RESPONSE:

8.   AU documents, reports, publications) codes and regulations evidencing standards, laws,
     regulations, ordinances, or industry standards that any of your testifying experts claim to
     be reliable authority which may be used at the time of trial.




               FffisT REQUEST FOR PRODUCTION TO DEFENDANT W Alt-MART STORES TEXAS,
                                        PAGE70F11
Case 4:19-cv-03922 Document 1-1 Filed on 10/09/19 in TXSD Page 37 of 65




9.     All company documents, publications, guidelines~ and codes regarding regulations for
       newly hired employees or independent contractor training.

                RESPONSE:

10.    AH company documents~ publications, guidelines, and codes regarding conducting
       background checks prior to hiring employees or independent contractors.

                RESPONSE:

11.    The complete personnel file for the individual identified as "the cart pusher" in Devon
       Glenn's witness statement regarding the incident in question.

                RESPONSE:

12.    Copies of any and all statements made by Plaintiff concerning the subject matter of this
       lawsuit, including any written statement signed or otherwise adopted or approved by
       Plaintiff and any stenographic, mechanicaL electrical or other type of recording or any
       transcription thereof

                RESPONSE:

13.    Any written, taped or mechanically reproduced statement made by any Defendant in this
       lawsuit or the Plaintiff, which are within your care, custody, or control

                RESPONSE:

14.    Any documents, photographs, or other physical evidence that you will use or offer at
       trial.

                RESPONSE:

15.   All documents and tangible things (including papers, books, accounts, drawings, graphs,
      charts, photographs, electronic or videotape recordings, data, and data compilations) that
      constitute or contain matters relevant to the subject matter of this suit.

                RESPONSE:

16.   The entire claim and investigation file, including but not limited to, statements, reports,
      videotapes, drawings, memoranda, photographs, and documentst regarding the Incident in
      Question generated or obtained by you or your agents in the ordinary course of business.

                RESPONSE:




      PLAINTIFF'S FIRST REQUEST FOR PRODUCTION TO DEFENDANT WAL-MART STORES TEXAS, LLC
                                          PAGE80F 11
Case 4:19-cv-03922 Document 1-1 Filed on 10/09/19 in TXSD Page 38 of 65




17.    Any and all correspondence, communications, letters, notes of oral conversations, and all
       other documents or writings sent to or received from or exchanged by and between you,
       your employees, and/or your agents concerning the subject matter of this lawsuit.

              RESPONSE:

18.    Any documents, reports> photographs, or other written records pertaining to any
       investigation of the Incident in Question.

              RESPONSE:

19.    The entire investigation file, including but not limited to, statements, reports, videotapes,
       drawings, memoranda~ photographs, and documents, regarding the Incident in Question
       generated or obtained by you, your employees, or your agents, before Plaintiff filed his
       Original Petition.

              RESPONSE:

20.   Any and all settlement agreements, deals, contracts, understandings, "Mary Carter"
      agreements, or compromises between you or your representatives and any other party,
      potential party, or potential third party defendant to this suit or its representatives
      regarding any compromise, settlement, apportionment of liability or fmancial
      responsibility, contingent or othexwise, or alignment of the parties on any issue with
      respect to:

              a. The Incident in Question;
              b. Plaintiff's damages;
              c. The presentation of any testimony;
              d. "Wbether or bow to conduct any cross-examination;
              e. The perfonnance of discovery; and/or
              £ The presentation of any defense, excuse, or inferential rebuttal.

              RESPONSE:

21.   Copies of any document or statement made by any witness that you will use, or anticipate
      may use, to refresh the memory of any Defendant in this suit, either for deposition or
      trial.

              RESPONSE:

22.   Any and all documents and tangible things whose production has not been requested
      pursuant to any other item of this request which you intend to offer into evidence at trial.

              RESPONSE:




      PLAINTIFF'S FIRST REQUEST FOR PRODUCTION TO DEFENDANT
                                          PAGE90F11
Case 4:19-cv-03922 Document 1-1 Filed on 10/09/19 in TXSD Page 39 of 65




23.    Any and all documents and tangible things whose production has not been requested
       pursuant to any other item of this request which you do not intend to offer into evidence
       at the trial of this case, but which may be used as demonstrative evidence at trial.

               RESPONSE:

24.    Copies of any and all documents that show and/or outline the business partnerships or
       relationships between you and the other named defendants.

               RESPONSE:

25.    Any information relating to any arrest or conviction to be used for impeachment purposes
       against an'y party) witness, and/or person with knowledge of relevant fucts named in
       discovery information provided by or to you before trial. Please include the name of the
       person convicted, the offense for which he or she was arrested or convicted, the year of
       such arrest or conviction, the cburt of such conviction, and the disposition of the case or
       allegation.

               RESPONSE:

26.    Any and all calendars, journals, diaries, logs~ or notes kept by you, other employees,
       independent contractors, and/or persons with knowledge of the facts brought the basis of
       this suit, and/or the individual identified as '~he cart pusher" concerning the Incident in
       Question.

               RESPONSE:

27.    All documents regarding Plaintiff's medical status, treatment or history obtained by you
       via an authorization signed by Plaintiff, subpoena, deposition on written questions, or
       otherwise.

              RESPONSE:

28.    All statements or documents that show the identity of any witness to the Incident in
       Question, or any person with knowledge of relevant facts concerning the Incident in
       Question, the events leading up to it, or any damage sustained by Plaintiff.

              RESPONSE:

29.    All documents and tangible things which support any contention by you that:

              a. Any act or omission of Plaintiff caused or contributed to the Incident in
                 Question, or to her damages;
              b. Any other fuctor contributed to or was the sole cause of the Incident in
                 Question, including but not limited to acts, omissions or negligence of any
                 other party or parties, or of any potential third-party defendant;




      PLAINTIFF'S FffisT REQUEST FOR PRODUCTION TO DEFENDANT WAL-MART STORES TEXAS, LLC
                                          PAGE100F11
Case 4:19-cv-03922 Document 1-1 Filed on 10/09/19 in TXSD Page 40 of 65




              c. Any factor other than the Incident in Question caused or contributed to the
                 damages sustained by Plaintiff, including but not limited to pre-existing or
                 other physical or medical conditions;
              d. Any or all of the damages suffered by Plaintiff were not the result of or caused
                 by the Incident in Question; or
              e. You are not properly named as a defendant in this lawsuit.

              RESPONSE:

30.    Any records or documentation (medical or non-medical) which would indicate that the
       individual identified as "the cart pusher'' had alcohol and/or drugs (including prescription
       or non-prescription, legal or illegal) in his bloodstream or urine at the time of the Incident
       in Question.

              RESPONSE:

31.    Please produce copies of aU deposition testimony previously given by you in relation to
       any prior legal actions during the past ten (10) years.

              RESPONSE:

32.    Any records or documents relating to criminal indictments, charges, arrests, or
       convictions of the individual identified as '\he cart pusher" for the ten (10) years prior to
       his employment. This request includes documents relating to any fees or punishments
       made, incurred, or released.

              RESPONSE:

33.    For any previous civil litigation you were involved in within ten (10) years prior to this
       suit that concern a claim regarding an assault of any kind, please provide any records or
       documentation regarding the following:
           a. The court the issue was filed in;
           b. The year the case was filed;
           c. Tue subject matter of the action; and
           d. The disposition of the action.

              RESPONSE:




      PLAINTIFF'S FIRST REQUEST FOR PRODUCTION TO DEFENDANT WAL-MART STORES TEXAS, LLC
                                           PAGE110F11
Case 4:19-cv-03922 Document 1-1 Filed on 10/09/19 in TXSD Page 41 of 65




                                 RISK CONSULTANTS, LTD.

       Pursuant to Texas Rule of Civil Procedure 196, Defendant, BROSNAN RISK

CONSULTANTS,                is requested to answer in writing, within fifty (50) days of service of

the following Requests for Production.

                                         DEFINITIONS

1.     "You,"     "your/'     "Defendant,"       "BROSNAN,"         and     "BROSNAN         RISK

       CONSULTANTS, LTD." refer to the named Defendant, BROSNAN RISK

       CONSULTANTS, LTD., to whom these requests are directed; its predecessors>

       successors, divisions, and subsidiaries; its present and former agents, representatives,

       officers, directors, employees, partners, corporate agents, affiliates; the present and

       former agents~ representatives, officers, directors, employees, partnerss corporate agents,

       affiliates of its predecessors, successors, divisions, and subsidiaries; any other person,

       corporation, or entity under the control, whether directly or indirectly, of the party or its

       predecessors, successors, divisions, and subsidiaries; and any other person, corporation,

       or entity acting or purporting to act, whether authorized to do so or not, on behalf of or in

       concert with the party or its predecessors, successors, divisions, and subsidiaries,

       including any attorney.

2.     "Persont' means any natural person, corporation, firm, association, partnership, joint

       venture, proprietorship, governmental body, or any other organization, business, or legal

       entity and all predecessors or successors in interest.

3.     "Incident in Question" means the incident described in Plaintiffs Original Petition.

4.     "Date in Question" t or similar reference as used herein, refers to the facts described in

       Plaintiffs Original Petition, unless otherwise described herein, and which forms the
Case 4:19-cv-03922 Document 1-1 Filed on 10/09/19 in TXSD Page 42 of 65




       subject matter   this

5.     "Document'' means all written, typed, print~ or electronic matter of every type and

       :from any source, whether or not prepared by you, including originals and non~identical

       copies thereot that are in your possession, custody, or control or are known by you to

       exist. The term also includes communications not only in words but also in symbols~

       pictures, sound recordings, film, tapes, and information stored on or accessible through

       computer or other information storage or retrieval systems. If the information is kept on a

       computer or electronic information retrieval syste~ the term also includes codes and

       programming instructions necessary to access and/or understand such systems. The term

       includes, but is not limited to, the following: letters; reports; charts; diagrams;

       photographs; calendars; audio or video recordings; correspondence; memoranda; notes;

       records; minutes; contracts; agreements; notations of telephone or personal conversations

       or conferences; interoffice communications; email; bulletins; pamphlets; faxes; drafts;

       statements; negatives; and electronic or magnetic data.

6.     "Electronic or magnetic data,' means electronic information that is stored in a medium

       from which it can be retrieved and examined. "Electronic or magnetic data" refers to the

       original (or identical duplicate when the original is not available) and any other copies

       that may have attached comments, notes, marks, or highlighting of any kind. "Electronic

       or magnetic data,, includes, but is not limited to, the following: computer programs;

       operating systems; computer activity logs; email; output resulting from the use of any

       software program, including word-processing documents, spreadsheets, database files,

       charts, graphs, and outlines; metadata; PIF and PDF files; batch files; deleted files;

       temporary files; Internet- or web-browser-generated information stored in textual,




     PLAINTIFF'S FIRST REQUEST FOR PRODUCTION TO DEFENDANT BROSNAN RISK CONSULTANTS, LTD.
                                          PAGE20F11
Case 4:19-cv-03922 Document 1-1 Filed on 10/09/19 in TXSD Page 43 of 65




        graphical, or audio format, including history files, caches, and cookies; and any

        miscellaneous files or file fragments. "Electronic or magnetic datat' includes any items

        stored on magnetic, optical:, digital, or other electronic storage media, such as hard

        drives; floppy disks; CD-ROMs; DVDs; or removable media such as flash drives, Zip

        drives, or memory cards. "Electronic and magnetic data" also includes the file, folder,

        tabs, containers, and labels attached to or associated with any physical storage device

        with each original or copy.

7.      "Statement" includes, without limitation, any written or graphic statement signed or

        otherwise adopted or approved by the person making it and any stenographic,

        mechanical, electrical or other recording, or a transcription thereof which is a

        contemporarily recorded and substantially verbatim recital of an oral statement by the

        person making it.

8.      "Possession, custody, or control" of an item means that the person either has physical

        possession of the item or has a right to possession equal or superior to that of the person

        who has physical possession of the item.

9.      "Related to" means, without limitation, embodying, mentioning, or concerning> directly

        or indirectly, the subject matter identified in the Request.

10.     "Concerning,' means, in whole or in part, directly or indirectly, referring to, relating to,

        connected with, commenting on, responding to, showing, describing, analyzing,

        reflecting, regarding, or constituting.

11.     ~'And" and "or'~ shall each be construed to mean ''and/or.~,

12.     '~nduding" shall be construed to mean '~ithout limitation."

13.     The use of the singular form of any word includes the plural, and vice versa.




      PLAINTWF'S FIRS! REQUEST FOR PRODUCTION TO DEFENDANT BROSNAN RISK CONSULTANTS, LTD.
                                             PAGE30F11
Case 4:19-cv-03922 Document 1-1 Filed on 10/09/19 in TXSD Page 44 of 65




      "Store #3296" refers to Defendant                                  TEXAS, LLC s supercenter,
                                                                                          J




      located at 2700 S. Kirkwood Road, Houston, Texas, 77077.

                                            INSTRUCTIONS

1.   Produce all documents and tangible items responsive to these Requests in your

     possession, custody, or control. You must produce all responsive information in your

     actual or constructive possession, custody, or contro I.

2.   Answer each request for documents separately by listing the documents and describing

      them as defined below. If documents produced in response to this request are numbered

     for production, in each response provide both the information that identifies the

      document and the document's number.

3.   For a document that was previously in your actual or constructive possession, custody, or

      control, but is no longer in your possession, custody or control; cannot be located; or no

     longer exists, you must:

           a. Identify the document;

           b. State whether the document is missing or lost; has been destroyed; has been

                  transferred to another person (whether voluntarily or involuntarily), and, if so, to

                  wh:om; or has been otheiwise disposed of;

           c. Explain the circumstances surrounding the disposition, including the approximate

                  date of disposition and the authorization (if any) of the disposition

           d. State the reason(s) for the document's disposition or loss;

           e. Provide copies of any and all documents reflective of policies or procedures for

                  the transfer or purging of such documents;

           f.     Identify each person having knowledge about the disposition or loss of the




      11\l"T'"""''&:   FIRST REQUEST FOR PRODUCTION TO DEFENDANT BROSNAN RISK CONSULTANTS, LTD.
                                                PAGE40F11
Case 4:19-cv-03922 Document 1-1 Filed on 10/09/19 in TXSD Page 45 of 65




                document; and

          g. Identify any other document evidencing the lost document's existence or any facts

                about the lost document.

4.     When identifying a document, you must state the following:

           a. The nature of the document (e.g., letter, medical record, handwritten note):

           b. The title of heading that appears on the document;

           c. The date of the document;

           d. The date of each addendum, supplement, or other addition or change;

          e. The identity of the author;

           f.   The identity of all signatories; and

          g. The identity of any person on whose behalf or at whose request or direction the

                document was prepared or delivered.

5.     When identifying a person. you must state the following:

          a. The person's full name;

          b. The person's present or last known residential address and residential telephone

                number;

           c. The person's present or last known office address and office telephone number;

                and

           d. The person's present occupationt job title, employer's name, and employer's

                address.

6.     If you cannot respond to a Request in full after exercising due diligence to secure the

       information or items requested:

           a. State the reason(s) why you are unable to respond in full; and




     PLAINTIFF'S FIRST REQUEST FOR PRODUCTION TO DEFENDANT BROSNAN RISK CONSULTANTS, LID.
                                          PAGE50F 11
Case 4:19-cv-03922 Document 1-1 Filed on 10/09/19 in TXSD Page 46 of 65




            b. Produce all responsive information or items in your possession, custody, or

               control.

7.      You are not asked to divulge or provide any information or documents that are privileged

        in nature. However, if you assert that any requested document or information is

        privileged or otherwise not discoverable, identify the document or information and state

        the specific grounds for the claimed privilege or other basis for exclusion.

8.      You are not asked to divulge or provide any information or documents that are privileged

        in nature. However, if you assert that any requested document or information is

        privileged or otheiwise not discoverable, identify the document or information and state

        the specific grounds for the claimed privilege or other basis for exclusion.

9.      These Requests are to be considered as continuing, and you must supplement your

        response with any additional responsive information that you may subsequently obtain~

        within a reasonable amount of time after receipt of such information, as provided in

        Texas Rule of Civil Procedure 193.5.

10.     Unless otherwise stated, these Requests are for documents in effect during the time of the

        Incident in Question.

11.     Pursuant to Overall v. Southwestern Bell Yellow Pages, a responding party is required to

        send responsive documents to the requesting party along with a copy of the party~ s

        response. Unless there are thousands of documentsJ the responding party is not permitted

        to merely make documents available at a specific location. 869 S.W.2d 629 (Tex. App.-

        Houston [14th Dist.] 1994).




      PLAINTIFF'S FIRST REQUEST FOR PRODUCTION TO DEFENDANT BROSNAN RISK CONSULT ANTS, LTD.
                                           PAGE60F11
Case 4:19-cv-03922 Document 1-1 Filed on 10/09/19 in TXSD Page 47 of 65




1.     Any and all photographs or other electronic images that contain images of the underlying
       facts that you intend to offer into evidence at trial.

               RESPONSE:

2.     Any and all photographs, movies, videotapes, or other visual reproductions that you have
       of the parties, persons with knowledge of relevant facts, the facilities, mechanisms or
       items involved, or scene of the Incident in Question.

               RESPONSE:

3.     All published documents, treatises, periodicals or pamphlets on any area of scientific
       study that you claim to be a reliable authority, which may be used by you at trial.

               RESPONSE:

4.     All published documents, treatises, periodicals or pamphlets on any area of scientific
       study that any testifying expert claims to be a reliable authority, which may be used by
       you at trial

               RESPONSE:

5.     All published documents, treatises, periodicals or pamphlets on any area of scientific
       study that any testifying expert has relied, or will rely, upon to support their opinions and
       mental impressions.

               RESPONSE:

6.     All documents, reports, publications, codes and regulations evidencing standards, laws,
       regulations, ordinances, or industry standards which you now contend or will contend at
       trial support any defense theory.

               RESPONSE:

7.     All documents, reports, publications, codes and regulations evidencing standards, laws,
       regulations, ordinances, or industry standards that any of your testifying experts have
                                to
       relied, or will rely, upon support their opinions and mental impressions.

               RESPONSE:

8.     AU documents, reports, publications, codes and regulations evidencing standards, laws,
       regulations, ordinances, or industry standards that any of your testifying experts claim to
       be reliable authority which may be used at the time of trial.




     PLAINTIFF'S     REQUEST .FOR PRODUCTION                 BROSNAN RISK CONSULTANTS,
                                           PAGE70F 11
Case 4:19-cv-03922 Document 1-1 Filed on 10/09/19 in TXSD Page 48 of 65




9.       All company documents, publications, guidelines, and codes regarding regulations for
         newly hired employee or independent contractor training.

                  RESPONSE:

l 0.     All company documents, publications, guidelines, and codes regarding conducting
         background checks prior to hiring employees or independent contractors.

                  RESPONSE:

11.      The complete personnel file for Devon Glenn.

                  RESPONSE:

12.      Copies of any and all statements made by Plaintiff concerning the subject matter of this
         lawsuit, including any written statement signed or otherwise adopted t>r approved by
         Plaintiff and any stenographic, mechanical, electrical or other type of recording or any
         transcription thereof.

                  RESPONSE:

13.      Any written, taped or mechanically reproduced statement made by any Defendant in this
         lawsuit or the Plaintiff, which are within your care, custody, or control.

                  RESPONSE:

14.      Any documents, photographs, or other physical evidence that you will use or offer at
         trial.

                  RESPONSE:

15.      All documents and tangible things (including papers, books, accountsJ drawings, graphs,
         charts, photographs, electronic or videotape recordings, data, and data compilations) that
         constitute or contain matters relevant to the subject matter of this suit.

                  RESPONSE:

16.      The entire claim and investigation file, including but not limited to~ statements, reports,
         videotapes, drawings, memoranda, photographs, and documents, regarding the Incident in
         Question generated or obtained by you or your agents in the ordinary course of business.

                  RESPONSE:




       PLAINTIFF'S FIRST REQUEST FOR PRODUCTION TO DEFENDANT BROSNAN RISK CONSULT ANTS, LTD.
                                            PAGE80F11
Case 4:19-cv-03922 Document 1-1 Filed on 10/09/19 in TXSD Page 49 of 65




17.   Any and all correspondence, communications, letters, notes of oral conversations, and all
      other documents or writings sent to or received from or exchanged by and between you,
      your employees, and/or your agents concerning the subject matter of this lawsuit.

              RESPONSE:

18.   Any documents, reports, photographs, or other written records pertaining to any
      investigation of the Incident in Question.

              RESPONSE:

19.   The entire investigation file, including but not limited to, statements, reports, videotapes,
      drawings, memoranda, photographs, and documents, regarding the Incident in Question
      generated or obtained by you, your employees, or your agents, before Plaintiff filed his
      Original Petition.

              RESPONSE:

20.   Any and all settlement agreements, deals, contracts, understandings, "Mary Carter"
      agreements, or compromises between you or your representatives and any other party,
      potential party~ or potential third party defendant to this suit or its representatives
      regarding any compromise, settlement, apportionment of liability or fmancial
      responsibility, contingent or otheiwise, or alignment of the parties on any issue with
      respect to:

             a. The Incident in Question;
             b. P1aintifrs damages;
             c. The presentation of any testimony;
             d. Whether or how to conduct any cross-examination;
             e. The performance of discovery; and/or
             t: The presentation of any defense, excuse, or inferential rebuttal.

             RESPONSE:

21.   Copies of any document or statement made by any witness that you will use, or anticipate
      may use, to refresh the memory of any Defendant in this suit, either for deposition or
      trial.

             RESPONSE:

22.   Any and all documents and tangible things whose production has not been requested
      pursuant to any other item of this request which you intend to offer into evidence at trial.

             RESPONSE:




                    RE()UE!IT FOR PRODUCTION TO DEFENDANT BROSNAN RISK CONSULTANTS,
                                         PAGE90F 11
Case 4:19-cv-03922 Document 1-1 Filed on 10/09/19 in TXSD Page 50 of 65




23.   Any and all documents and tangible things whose production has not been requested
      pursuant to any other item of this request which you do not intend to offer into evidence
      at the trial of this case, but which may be used as demonstrative evidence at trial.

                       RESPONSE:

24.   Copies of any and an documents that show and/or outline the business partnerships or
      relationships between you and the other named defendants.

                       RESPONSE:

25.   Any infonnation relating to any arrest or conviction to be used for impeachment purposes
      against any party, witness, and/or person with knowledge of relevant facts named in
      discovery information provided by or to you before trial. Please include the name of the
      person convicted, the offense for which he or she was arrested or convicted, the year of
      such arrest or conviction~ the court of such conviction, and the disposition of the case or
      allegation.

                       RESPONSE:

26.   Any and all calendars, journals, diaries, logs~ or notes kept by you, other employees,
      independent contractors, and/or persons with knowledge of the facts brought the basis of
      this suit, and/or Devon Glenn concerning the Incident in Question.

                       RESPONSE:

27.   All documents regarding Plaintiffs medical status, treatment or history obtained by you
      via an authorization signed by Plaintiff, subpoena, deposition on written questions, or
      otherwise.

                       RESPONSE:

28.   All statements or documents that show the identity of any witness to the Incident in
      Question, or any person with knowledge of relevant facts concerning the Incident in
      Question, the events leadmg up to it, or any damage sustained by Plaintiff.

                       RESPONSE:

29.   All documents and tangible things which support any contention by you that

                       a. Any act or omission of Plaintiff caused or contributed to the Incident in
                          Question, or to her damages;
                       b. Any other factor contributed to or was the sole cause of the Incident in
                          Question, including but not limited to acts, omissions or negligence of any
                          other party or parties, or of any potential third-party defendant;
                       c. Any factor other than the Incident in Question caused or contributed to the




       n.J'T''l"JC>BS•'c-   FIRST REQUEST FOR PRODUCTION TO DEFENDANT BROSNAN RISK CONSULT ANTS, LTD.
                                                     PAGElOoFU
Case 4:19-cv-03922 Document 1-1 Filed on 10/09/19 in TXSD Page 51 of 65




                  damages sustained by Plaintiff, including but not limited to pre-existing or
                  other physical or medical conditions;
               d. Any or all of the damages suffered by Plaintiff were not the result of or caused
                  by the Incident in Question; or
               e. You are not properly named as a defendant in this lawsuit.

               RESPONSE:

30.     Any records or documentation (medical or non-medical) which would indicate that
        Devon Glenn had alcohol and/or drugs (including prescription or non-prescription, legal
        or illegal) in bis bloodstream or urine at the time of the Incident in Question.

               RESPONSE:

31.     Please produce copies of all deposition testimony previously given by you in relation to
        any prior legal actions during the past ten (10) years.

               RESPONSE:

32.     Any records or documents relating to criminal indictments, charges, arrests, or
        convictions of Devon Glenn for the ten (10) years prior to his employment. This request
        includes documents relating to any fees or punishments made, incurred, or released.

               RESPONSE:

33.     For any previous civil litigation you were involved in within ten (10) years prior to this
        suit that concern a claim regarding an assault of any kind, please provide any records or
        documentation regarding the following:
            a. The court the issue was filed in;
            b. The year the case was filed;
            c. The subject matter of the action; and
            d. The disposition of the action.

               RESPONSE:




      PLAINTIFF'S FIRST REQUEST FOR PRODUCTION TO DEFENDANT BROSNAN RISK CONSULT ANTS,
                                           PAGEllOF 11
Case 4:19-cv-03922 Document 1-1 Filed on 10/09/19 in TXSD Page 52 of 65




                                      STORES TEXAS, LLC

       Pursuant to Texas Rule of Civil Procedure 197, Defendant, WAL-MART STORES

TEXAS, LLC, is requested to answer the following interrogatories separately, fully, in writing

and under oat~ within fifty (50) days of service of this Request.

                                         DEFINITIONS

1.     ''You," "your," "Defendant," "WAL-MARTt and ''WAL-MART STORES TEXAS,

       LLC " refer to the named Defendant, WAL-MART STORES TEXAS, LLC, to whom

       these requests are directed; its predecessors, successors, divisions, and subsidiaries; its

       present and former agents, representatives, officers, directors~ employees, partners,

       corporate agents, affiliates; the present and former agents, representatives, officers,

       directors, employees, partners, corporate agents, affiliates of its predecessors, successors,

       divisions, and subsidiaries; any other person, corporation, or entity under the controi

       whether directly or indirectly, of the party or its predecessors, successors, divisions, and

       subsidiaries; and any other person, corporation, or entity acting or purporting to act,

       whether authorized to do so or not, on behalf of or in concert with the party or its

       predecessors, successors, divisions, and subsidiaries, including any attorney.

2.     "Person)' means any natural person, corporation, firm, association, partnership, joint

       venture, proprietorship, governmental body, or any other organization, business, or legal

       entity and all predecessors or successors in interest.

3.     "Incident in Question" means the incident described in Plaintiffs Original Petition.

4.     "Date in Question~', or similar reference as used herein, refers to the facts described in

       Plaintiffs Original Petition, unless otherwise described herein, and which forms the

       subject matter in this suit.
Case 4:19-cv-03922 Document 1-1 Filed on 10/09/19 in TXSD Page 53 of 65




5.

      from any source, whether or not prepared by you, including originals and non-identical

      copies thereo4 that are in your possession, custody, or control or are !mown by you to

      exist. The term also includes communications not only in words but also in symbols,

     pictures, sound recordings, film, tapes, and information stored on or accessible through

      computer or other information storage or retrieval systems. If the information is kept on a

      computer or electronic information retrieval syste11"4 the term also includes codes and

     programming instructions necessary to access and/or understand such systems. The term

      includes, but is not limited to, the following: letters; reports; charts; diagrams;

     photographs; calendars; audio or video recordings; correspondence; memoranda; notes;

      records; minutes; contracts; agreements; notations of telephone or personal conversations

      or conferences; interoffice communications; email; bulletins; pamphlets; faxes; drafts;

      statements; negatives~ and electronic or magnetic data.

6.    ''Electronic or magnetic data" means electronic information that is stored in a medium

      from which it can be retrieved and examined. "Electronic or magnetic data" refers to the

      original (or identical duplicate when the original is not available) and any other copies

      that may have attached comments, notes, marks, or highlighting of any kind. {'Electronic

      or magnetic data" includes, but is not limited to, the following: computer programs;

      operating systems; computer activity logs; email; output resulting from the use of any

      software program, including word-processing documents, spreadsheets, database files,

      charts, graphs~ and outlines; metadata; PIP and PDF files; batch files; deleted files;

     temporary files; Internet- or web-browser-generated information stored in textual,

      graphical, or audio format) including history files~ caches, and cookies; and any




        v...,...,,n,,.,,.,, FIRST SET OF INTERROGATORIES TO DEFENDANT
                                               PAGE2 OF7
Case 4:19-cv-03922 Document 1-1 Filed on 10/09/19 in TXSD Page 54 of 65




      miscellaneous files or file fragments. ''Electronic or magnetic data'~ includes any items

      stored on magnetic, optical, digital, or other electronic storage media, such as hard

      drives; floppy disks; CD-ROMs; DVDs; or removable media such as flash drives, Zip

      drives, or memory cards. "Electronic and magnetic data" also includes the file, folder,

      tabs, containers, and labels attached to or associated with any physical storage device

      with each original or copy.

7.    "Statement" includes, without limitation, any written or graphic statement signed or

      otherwise adopted or approved by the person making it and any stenographic,

      mechanica4 electrical or other recording, or a transcription thereof which is a

      contemporarily recorded and substantially verbatim recital of an oral statement by the

      person making it.

8.    "Possession, custody, or controri of an item means that the person either has physical

      possession of the item or has a right to possession equal or superior to that of the person

      who has physical possession of the item.

9.    "Related to" means, without limitation, embodying, mentioning, or concerning, directly

      or indirectly, the subject matter identified in the Request.

10.   "Concerning" means, in whole or in part, directly or indirectly, referring to, relating to~

      connected with, commenting on, responding to, showing, describing, analyzing,

      reflecting, regarding, or constituting.

11.   ''And" and "or' shall each be construed to mean "and/or/'

12.   "Including" shall be construed to mean ''without limitation."

13.   The use of the singular form of any word includes the plural, and vice versa.

14.   "Store #3296'' refers to Defendant WAL-MART STORES TEXAS, LLes supercenter,




      PLAINTIFF'S FIRST SET OF INTERROGATORIES TO DEFENDANT WAL-MART STORES TEXAS, LLC
                                            PAGE3 OF7
Case 4:19-cv-03922 Document 1-1 Filed on 10/09/19 in TXSD Page 55 of 65




      located at 2700 S. Kirkwood Road, Houston, Texas, 77077.

                                       INSTRUCTIONS

1.    Answer each Interrogatory separately and fully by furnishing all information in your

      possession, custody, or controi including all information to which you have a superior

      right to compel from a third party such as your agent, authority, or representative.

2.    These Interrogatories must be answered under oath.

3.    When identifying a document, you must state the following:

         a. The nature of the document (e.g., letter, medical record, handwritten note):

         b. The title of heading that appears on the document;

         c. TI1e date of the document;

         d. The date of each addend~ supplement, or other addition or change;

         e. The identity of the author;

         f.   The identity of all signatories; and

         g. The identity of any person on whose behalf or at whose request or direction the

              document was prepared or delivered.

4.    When identifying a person. you must state the following;

         a. The person's full name;

         b. The person's present or last known residential address and residential telephone

              number;

         c. The person's present or last known office address and office telephone number;

              and

         d. The person's present occupation, job title, employer's name, and employer's

              address.




     PLAINTIFF'S FmsT SET OF INTERROGATORIES TO DEFENDANT WAL-MART STORES TEXAS, LLC
                                        PAGE40F7
Case 4:19-cv-03922 Document 1-1 Filed on 10/09/19 in TXSD Page 56 of 65




5.    When identifying a statement. you must state the following:

         a. The person who made the statement;

         b. The person who took or recorded the statement;

         c. The identity of all others present during the making of the statement;

         d. When, where, and how the statement was taken or recorded; and

         e. The identity of the person who currently has or was last known to have

             possession, custody or control of the statement.

6.    When identifying any other tangible thing, you must state the following:

         a. A reasonably detailed description thereof;

         b. When, where, and how it was made, if applicable;

         c. The identity of the person who made it, if applicable; and

         d. The identity of the person who currently has or was last known to have

             possession, custody or control thereot if applicable.

7.    If you cannot respond to an Interrogatory in full after exercising due diligence to secure

      the information requested:

         a. State the reason(s) why you are unable to respond in full; and

         b. Produce all responsive information or items in your possession, custody, or

             control

8.    These Interrogatories are to be considered as continuing, and you must supplement your

      response with any additional responsive information that you may subsequently obtain,

      within a reasonable amount of time after receipt of such information, as provided in

      Texas Rule of Civil Procedure 193.5.

9.   Unless otherwise stated, these Interrogatories pertain to the time period of the Incidents




     PLAINTIFF'S FffisT SET OF INTERROGATORIES TO DEFENDANT WAL-MART STORES fi:XAS, LLC
                                         PAG.ESOF7
Case 4:19-cv-03922 Document 1-1 Filed on 10/09/19 in TXSD Page 57 of 65




        in Question.



INTERROGATORY NO. 1: Identify the existence, nature, condition, location, and/or contents
of documents within your possession, custody, or control that are relevant to this suit. Tex. R.
Civ. P. I92.3(b).

        RESPONSE:

INTERROGATORY NO. 2: Identify every person who is expected to be called to testify at
trial~ including your experts.

        RESPONSE:

INTERROGATORY NO. 3: Identify all persons who may have been witnesses to the Incident
in Question or who may have knowledge of any relevant facts concerning the Incident in
Question, the events leading up to it, the events after it occurred, or any damage sustained by
Plaintiff as a result.

        RESPONSE:

INTERROGATORY NO. 4: Describe in your own words and to the best of your ability how
the Incident in Question occurred and state specifically your claim(s) or contention(s) regarding
any cause or contributing cause of the Incident in Question, or lack there-of: including a
statement in detail of the f.acts or information upon which such claim(s) or contention(s) are
based.

        RESPONSE:

INTERROGATORY NO. 5: State the legal theories and describe in general the factual basis
for your defenses in this case.

        RESPONSE:

INTERROGATORY NO. 6: Identify by date, cause number, style, court, county, and state each
lawsuit to which you and Defendant BROSNAN RISK CONSULTANTS, LTD. have ever
been a party, other than this lawsuit.

        RESPONSE:

INTERROGATORY NO. 7: Please state the name, address, and telephone number of any
expert(s) with whom you or your attorneys have consulted, but whom you do not intend to call as
an expert witness in this case or whom you have not decided to call as an ex.pert witness in this
case, but whose opinion(s) and/or impression(s) have been reviewed by any expert who is to be
called as a witness at the trial of this case.




       PLAINTIFF'S FIRST SET OF INTERROGATORIES TO DEFENDANT WAL-MART STORES TEXAS, LLC
                                           PAGE6 OF7
Case 4:19-cv-03922 Document 1-1 Filed on 10/09/19 in TXSD Page 58 of 65




       RESPONSE:

INTERROGATORY NO. 8: If you are making any of the following contentions, describe the
factual basis for each such contention, including any evidence or statements that support your
contention..
             a. That any act or omission of Plaintiff caused or contributed to the Incident in
                Question, or to his damages;
             b. Tirnt any other factor contributed to or was the sole cause of the Incident in
                Question, including but not limited to acts, omissions, or negligence of any other
                party or parties, or of any potential third-party defendant;
             c. That any factor other than the Incident in Question caused or contributed to the
                damages sustained by Plaintiff, including but not limited to pre~existing or other
               medical conditions;
           d. That any or all of the damages suffered by Plaintiff were not the result of or
              caused by the Incident in Question; or
           e. That you are not properly named as a defendant in this lawsuit.

       RESPONSE:

INTERROGATORY NO. 9: Identify each person who provided answers, supplied information,
or assisted in any way with the preparation of the answers to these Interrogatories, or upon
whose opinions any answer(s) to these Interrogatories are based.

       RESPONSE:

INTERROGATORY NO. 10: Please describe your relationship with BROSNAN RISK
CONSULTANTS, LTD., including what your understanding is as to the services, if any,
BROSNAN RISK CONSULTANTS, LTD. is to provide to your customers.

       RESPONSE:

INTERROGATORY NO. 11: Please briefly describe your process for checking the
qualifications of persons you employ, including but not limited to the individual identified in
Devon Glenn's witness statement as "the cart pusher."

       RESPONSE:

INTERROGATORY NO. 12: Please provide the identity of the individual identified in Devon
Glenn's witness statement as "the cart pusher."

       RESPONSE:




      PLAINTIFF'S FIRST SET OF INTERROGATORIES TO DEFENDANT WAL-MART STORES TEXAS, LLC
                                           PAGE70F7
Case 4:19-cv-03922 Document 1-1 Filed on 10/09/19 in TXSD Page 59 of 65




                                 RISK CONSULTANTS, LTD.

       Pursuant to Texas Rule of Civil Procedure 197, Defendant, BROSNAN RISK

CONSULTANTS, LTD., is requested to answer the following interrogatories separately, fully,

in writing and under oath, within fifty (50) days of service of this Request.

                                         DEFINITIONS

1.     "You,"      "your,"     ''Defendant,"     "BROSNAN,"          and    "BROSNAN         RISK

       CONSULTANTS, LTD." refer to                 the named Defendant, BROSNAN RISK

       CONSULTANTS, LTD., to whom these requests are directed; its predecessors,

       successors, divisions, and subsidiaries; its present and funner agents, representatives,

       officers, directors, employees, partners, corporate agents, affiliates; the present and

       former agents, representatives, officers, directors, employees, partners, corporate agents,

       affiliates of its predecessors, successors, divisions, and subsidiaries; any other person,

       corporation, or entity under the control, whether directly or indirectly, of the party or its

       predecessors, successors, divisions, and subsidiaries; and any other person, corporation,

       or entity acting or purporting to act, whether authorized to do so or not, on behalf of or in

       concert with the party or its predecessors) successors, divisions, and subsidiaries,

       including any attorney.

2.     "Person', means any natural person, corporation, firm, association, partnership, joint

       venture, proprietorship, governmental body, or any other organization, business, or legal

       entity and all predecessors or successors in interest.

3.     "Incident in Question" means the incident described in Plaintiffs Original Petition.

4.     "Date in Question", or similar reference as used herein, refers to the facts described in

       Plaintiffs Original Petition, unless otherwise described herein, and which fonns the
Case 4:19-cv-03922 Document 1-1 Filed on 10/09/19 in TXSD Page 60 of 65




       subject matter in this suit.

5.     "Document'' means all written, typed, printed, or electronic matter of every type and

       from any source, whether or not prepared by you, including originals and non-identical

       copies thereof, that are in your possessio~ custody, or control or are known by you to

       exist. The term also includes communications not only in words but also in symbols,

       pictures, sound recordings, film, tapes~ and information stored on or accessible through

       computer or other :information storage or retrieval systems. If the information is kept on a

       computer or electronic information retrieval system, the term also includes codes and

       programming instructions necessary to access and/or understand such systems. The term

       includes, but is not limited to, the following: letters; reports; charts; diagrams;

       photographs; calendars; audio or video recordings; correspondence; memoranda; notes;

       records; minutes; contracts; agreements; notations of telephone or personal conversations

       or conferences; interoffice communications; email; bulletins; pamphlets; faxes; drafts;

       statements; negatives; and electronic or magnetic data.

6.     "Electronic or magnetic data" means electronic information that is stored in a medium

       from which it can be retrieved and examined. "Electronic or magnetic data" refers to the

       original (or identical duplicate when the original is not available) and any other copies

       that may have attached comments, notes, marks, or highlighting of any kind. "Electronic

       or magnetic data" includes, but is not limited to, the following: computer programs;

       operating systems; computer activity logs; email; output resulting from the use of any

       software program, including word-processing documents, spreadsheets, database files,

       charts, graphs, and outlines; metadata; PIF and PDF files; batch files; deleted files;

       temporary files; Internet- or web-browser-generated information stored in textualJ




     PLAINTIFF'S F':msT SET OF INTERROGATORIES TO DEFENDANT BROSNAN RISK CONSULTANTS,   LTD.
                                           PAGE20F8
Case 4:19-cv-03922 Document 1-1 Filed on 10/09/19 in TXSD Page 61 of 65




        graphical, or audio furmat, including history fi1es, caches, and cookies; and any

        miscellaneous files or file fragments. "Electronic or magnetic data" includes any items

        stored on magnetic, optical, digital, or other electronic storage media, such as hard

        drives; floppy disks; CD-ROMs; DVDs; or removable media such as flash drives, Zip

        drives, or memory cards. "Electronic and magnetic data', also includes the file, folder,

        tabs, containers, and labels attached to or associated with any physical storage device

        with each original or copy.
        4
7.          'Statemenf' includes, without limitation, any written or graphic statement signed or

        otherwise adopted or approved by the person making it and any stenographic,

        mechanical, electrical or other recording, or a transcription thereof which is a

        contemporarily recorded and substantially verbatim recital of an oral statement by the

        person making it.

8.      "Possession, custody, or control" of an item means that the person either has physical

        possession. of the item or has a right to possession equal or superior to that of the person

        who has physical possession of the item.

9.      "Related to" means, without limitation, embodying, mentioning, or concerning, directly

        or indirectly, the subject matter identified in the Request.

10.     "Concerning" means, in whole or in part, directly or indirectly, referring to, relating to,

        connected with, commenting on, responding to, showing, describing, analyzing,

        reflecting, regarding, or constituting.

11.     ''And" and "or" shall each be construed to mean "and/or."

12.     "Including" shall be construed to mean "without limitation."

13.    The use of the singular form of any word includes the plural, and vice versa.




      PLAINTJFF'S FmsT SET OF INTERROGATORIES TO DEFENDANT BROSNAN RISK CONSULTANTS, LTD.
                                              PAGE30F8
Case 4:19-cv-03922 Document 1-1 Filed on 10/09/19 in TXSD Page 62 of 65




14.     "Store #3296" refers to Defendant                            TEXAS,            supercenter,

        1ocated at 2700 S. Kirkwood Road, Houston, Texas, 77077.

                                         INSTRUCTIONS

1.      Answer each Interrogatory separately and fully by furnishing all information in your

       possession, custody, or control, including all information to which you have a superior

       right to compel from a third party such as your agent, authority, or representative.

2.      These Interrogatories must be answered under oath.

3.      When identifying a document, you must state the following;

           a. The nature of the document (e.g., letter, medical record, handwritten note):

           b. The title of heading that appears on the document;

           c. The date of the document;

           d. The date of each addendum, supplement, or other addition or change;

           e. The identity of the author;

           f.   The identity of all signatories; and

           g. The identity of any person on whose behalf or at whose request or direction the

                document was prepared or delivered.

4.      When identifying a ~ , you must state the following:

           a. The person's full name;

           b. The person's present or last known residential address and residential telephone

                number;

           c. The person's present or last known office address and office telephone number;

                and

           d. The person's present occupation, job title, employer's name, and employer's




      PLAINTIFF'S FlRsT SET OF INTERROGATORIES TO DEFENDANT BROSNAN RISK CONSULTANTS, LTD.
                                            PAGE4 OF8
Case 4:19-cv-03922 Document 1-1 Filed on 10/09/19 in TXSD Page 63 of 65




              address.

5.     When identifying a statement, you must state the following:

          a. The person who made the statement;

          b. The person who took or recorded the statement;

          c. The identity of all others present during the making of the statement;

          d. When, where, and how the statement was taken or recorded; and

          e. The identity of the person who currently bas or was last known to have

              possession, custody or control of the statement.

6.     When identifying any other tangible thing, you must state the following:

          a. A reasonably detailed description thereof;

          b. When, where, and how it was made, if applicable;
          c. The identity of the person who made it, if applicable; and

          d. The identity of the person who currently has or was last known to have

              possession, custody or control thereof, if applicable.

7.     If you cannot respond to an Interrogatory in full after exercising due diligence to secure

       the information requested:

          a. State the reason(s) why you are unable to respond .in full; and

          b. Produce all responsive information or items in your possession, custody, or

              control.

8.     These Interrogatories are to be considered as continuing, and you must supplement your

       response with any additional responsive information that you may subsequently obtain,

      within a reasonable amount of time after receipt of such information, as provided in

       Texas Rule of Civil Procedure 193.5.




     PLAINTIFF'S FIRST SET OF INTERROGATORIES TO DEFENDANT BROSNAN RISK CONSULTANTS,   LTD.
                                           PAGE50F   8
Case 4:19-cv-03922 Document 1-1 Filed on 10/09/19 in TXSD Page 64 of 65




9.    Unless othenvise stated9 these Interrogatories pertain to the    period of the Incidents

      in Question.




     PLAINTIFF'S FmsT SE'f OF INTERROGATORIES TO DEFENDANT BROSNAN RlsK CONSULTANTS, LTD.
                                           PAGE6 OF8
Case 4:19-cv-03922 Document 1-1 Filed on 10/09/19 in TXSD Page 65 of 65




INTERROGATORY NO. 8: Are you making any of the following contentions? If so, describe
the fuctual basis for each such contention, including any evidence or statements that support your
contention.
            a. That any act or omission of Plaintiff caused or contributed to the incident in
                question, or to his damages;
            b. That any other factor contributed to or was the sole cause of the incident in
                question, including but not limited to acts, omissions, or negligence of any other
                party or parties, or of any potential third-party defendant;
            c. That any factor other than the incident in question caused or contributed to the
                damages sustained by Plaintiff, including but not limited to pre-existing or other
                medical conditions;
            d. That any or all of the damages suffered by Plaintiff were not the result of or
                caused by the incident in question; or
            e. That you are not properly named as a defendant in this lawsuit.

       RESPONSE:

INTERROGATORY NO. 9: Identify each person who provided answers, supplied information,
or assisted in any way with the preparation of the answers to these Interrogatories, or upon
whose opinions any answer(s) to these Interrogatories are based.

       RESPONSE:

INTERROGATORY NO. 10: Please describe your relationship with WAL-MART STORES
TEXAS, LLC, including what your u.rtderstanding is as to the services, if any, you are to provide
to their customers.

       RESPONSE:

INTERROGATORY NO. 11: Please briefly describe your process for checking the
qualifications of persons you employ, including but not limited to Devon Glenn.

       RESPONSE:

INTERROGAIORY NO. 12: Please describe your process for training the persons you
employ, including but not limited to Devon Glenn.

       RESPONSE:




     PLAir-ir1w•s FIRST SET OF INTERROGATORIES TO DEFENDANT BROSNAN R.IsK CONSULTANTS, LTD.
                                            PAGE80F8
